DETAILED ACTION
This is a response to the Amendment to Application # 15/930,996 filed on March 31, 2021 in which claims 1, 7, 14, 16, and 18 were amended.  

Continued Examination Under 37 C.F.R. § 1.114
A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 C.F.R. § 1.114, and the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. § 1.114. Applicant's submission filed on March 31, 2021 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending, which are rejected under 35 U.S.C. § 103.

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims, the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicants are advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.

Claims 1-8 and 10-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Minamide et al., US Publication 2008/0278495 (hereinafter Minamide), in view of Davis, US Patent 7,249,328 (hereinafter Davis), as cited on the Notice of References Cited dated October 23, 2020.

Regarding claim 1, Minamide discloses a computing system comprising: a computer readable storage medium having program instructions embodied therewith; and one or more computer hardware processors configured to execute the program instructions.” (Minamide ¶ 100). Additionally, Minamide discloses “cause the computing system to: open a first project” (Minamide ¶95) by displaying the content, which one of ordinary skill in the art prior to the effective filing date of the present invention would have understood to mean that the content (i.e., a project) must have necessarily been “opened.” Further, Minamide discloses “wherein the first project includes a first link for retrieving and displaying first data associated with a first external application or external data source, and wherein the first link indicates a first display state of the first data, wherein the first data includes values and the first display state comprises displaying the first data including the values” (Minamide ¶¶ 77, 100, 110, and Fig. 2) where the link table is used to retrieve data for display as a graph including a series of values (Minamide ¶ 77, Fig. 2) that is stored on an external storage (Minamide ¶ 100) and indicating that those values are used to determine the display of the matrix and the associated graph (Minamide ¶ 110, see also Fig. 3), meaning that they indicate a display state that includes displaying the values. Moreover, Minamide discloses “using … the first external application or external data source: retrieve the first data as indicated by the first link; and determine the first display state for displaying the first data including the values by parsing the first link” (Minamide ¶¶ 103-104) by allowing the user to select a displayed coefficient of correlation, and retrieving the data to adjust the display graph. Likewise, Minamide discloses “generate user interface data for displaying the first data in the determined first display state.” (Minamide ¶ 102 and Fig. 3, see also ¶ 105). Minamide also discloses “receive a manipulation performed on the displayed first data; determine a second display state of the displayed first data after the manipulation” (Minamide ¶ 99 and Fig. 1) by allowing the user to edit the data, which requires receiving the edit (i.e., a manipulation) and showing that this step proceeds into the statistic calculation function, data arrangement function, and graph output function, all of which determine the display state, meaning that a second display state is determined. Finally, Minamide discloses “update the first link in the first project, wherein the updated first link is configured to, in response to selection of the first link, cause retrieval and display of the first data according to the second display state and not the first display state” (Minamide ¶ 99 and Fig. 1) by updating the links in the link table based on the provided edits and updating the display based on the edits. 
Minamide does not appear to explicitly disclose that any of the functions are performed by a plug-in, and therefore does not appear to explicitly disclose the claimed limitation “using a plug-in associated with the first external application or external data source: retrieve the first data as indicated by the first link; and determine the first display state for displaying the first data including the values by parsing the first link.”

Minamide and Davis are analogous art because they are from the “same field of endeavor,” namely that of graphing software. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Minamide and Davis before him or her to modify the functions of Minamide to include the user of a plug-in of Davis.
The motivation for doing so would have been a person of ordinary skill in the art would have recognized that shifting functions to a plug-in allows for simpler software design by removing features unrelated to the purpose of the plug-in, which makes development easier.

Regarding claim 14, it merely recites a method for executing the system of claim 1. The method comprises computer software modules for performing the various functions. The combination of Minamide and Davis comprises computer software modules for performing the same functions. Thus, claim 14 is rejected using the same rationale set forth in the above rejection for claim 1.

Regarding claim 18, it merely recites a non-transitory medium for embodying the system of claim 1. The non-transitory medium comprises computer software modules for performing the various 

Regarding claim 2, the combination of Minamide and Davis discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, the combination of Minamide and Davis discloses “wherein the first external application is configured for creating one or more graphs from a plurality of stored data points.” (Davis col. 12, l. 67-col. 13, l. 3).

Regarding claim 3, the combination of Minamide and Davis discloses the limitations contained in parent claim 2 for the reasons discussed above. In addition, the combination of Minamide and Davis discloses “wherein the first link specifies one or more graphs created using stored data points.” (Davis col. 2, ll. 4-26).

Regarding claim 4, the combination of Minamide and Davis discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, the combination of Minamide and Davis discloses “wherein the first external application is configured for providing a hierarchy of objects associated with one or more data entities.” (Davis col. 21, ll. 46-59).

Regarding claims 5, 15, and 19, the combination of Minamide and Davis discloses the limitations contained in parent claims 1, 14, and 18 for the reasons discussed above. In addition, the combination of Minamide and Davis discloses “wherein the first link comprises a URL.” (Davis col. 30, ll. 10-41).

claim 6, the combination of Minamide and Davis discloses the limitations contained in parent claim 5 for the reasons discussed above. In addition, the combination of Minamide and Davis discloses “wherein the URL corresponds to an image” (Davis col. 18, ll. 24-54) where the URL of an RDML document that contains references to images within the image database 226.  Further, the combination of Minamide and Davis discloses “wherein the program instructions cause the computing system to display the image specified by the URL.” (Davis col. 18. L. 55-col. 19, l. 2, see also Fig. 14A).

Regarding claims 7 and 16, the combination of Minamide and Davis discloses the limitations contained in parent claims 1 and 14 for the reasons discussed above. In addition, the combination of Minamide and Davis discloses “wherein the first link encodes data indicating at least: the first external application or external data source” (Davis col. 30, ll. 10—41) by disclosing that the link ends with “.rdm” that specifies the external RDML application. Further, the combination of Minamide and Davis discloses “wherein the first link encodes data indicating at least: … the first data to be retrieved” (Davis col. 23, ll. 38-54) by disclosing the link contains a “href” attribute, which defines the location of the data to be retrieved. Finally, the combination of Minamide and Davis discloses “wherein the first link encodes data indicating at least: … a first format in which the first data to be retrieved can be accessed; and a second format for displaying the first data including the values according to the first display state” (Davis col. 23, ll. 38-54) by disclosing that the link contains a “title” attributes that may define that the data is highlighted (i.e., a first format) and underlined (i.e., a second format).

Regarding claims 8, 17, and 20, the combination of Minamide and Davis discloses the limitations contained in parent claims 1, 14, and 20 for the reasons discussed above. In addition, the combination of Minamide and Davis discloses “wherein the manipulation comprises changing a field of view of the by indicating that the cart view may include “period widening/shortening[] or a period shift,” which are both forms of changing a field of view.

Regarding claim 10, the combination of Minamide and Davis discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, the combination of Minamide and Davis discloses “wherein the manipulation comprises adding an annotation to an element of the displayed first data” (Davis col. 32, ll. 44-57) by indicating that the numbers may be tagged (i.e., annotated) with labels such as sum, median, and average.

Regarding claim 11, the combination of Minamide and Davis discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, the combination of Minamide and Davis discloses “wherein the manipulation comprises deleting a data series from a graph of the displayed first data” (Davis col. 38, ll. 1-9) by giving an example of the user deleting an item.

Regarding claim 12, the combination of Minamide and Davis discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, the combination of Minamide and Davis discloses “wherein the manipulation comprises combining graphs of the displayed first data” (Davis col. 3, ll. 56-67) by indicating that the purpose of the invention is to allow a user to combine multiple documents, which has been shown to include graphs.

Regarding claim 13, the combination of Minamide and Davis discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, the combination of Minamide and Davis discloses “wherein the manipulation comprises panning across an axis of a graph of the displayed first by indicating that the cart view may include “period shift,” which is a form of panning.

Claim 9 is rejected under 35 U.S.C. § 103 as being unpatentable over Minamide in view of Davis, as applied to claim 1 above, in further view of Barg et al., US Patent 6,707,454 (hereinafter Barg).

Regarding claim 9, the combination of Minamide and Davis discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, the combination of Minamide and Davis does not appear to explicitly disclose “wherein the manipulation comprises changing a zoom level of the displayed first data.”
However, Barg discloses a system for displaying graphs and charts, wherein the user may manipulate the charts and graphs and “wherein the manipulation comprises changing a zoom level of the displayed first data.” (Barg col. 8, ll. 15-34).
Minamide, Davis, and Barg are analogous art because they are from the “same field of endeavor,” namely that of web applications.
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Minamide, Davis, and Barg before him or her to modify the graph viewer of Minamide and Davis to include the zoom feature of Barg.
The motivation for doing so would have been to allow users to view the graphs with increased levels of granularity, thereby noticing details that may not have been obvious at higher levels of magnification.	

Response to Arguments


Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
Gallo et al., US Publication 2006/0156228, System and method for magnifying graphs.
Degala et al., US Publication 2007/0198907, System and method for using URLs to define document values.
Kirschenbaum, US Publication 2012/0047180, System and method for using URLs to define tables.
Richards et al., US Publication 2014/0129936, System and method for graphing data.
Aswani et al., US Publication 2014/0351261, System and method for using links in knowledge graphs.
Mattson et al., US Publication 2015/0381515, System and method for graphing data.
Kueny, US Patent 6,547,831, System and method for updating display states with URLs.
Zhu et al., US Patent 7,308,643, System and method for using URLs to define display states.
Carver, US Patent 7,987,172, System and method encoding display states in crawled URLs.
Acharya et al., US Patent 8,112,426, System and method for storing document modifications as URLs.
Fedorynski et al., US Patent 8,676,783, System and method for managing URLs.
Schubert, US Patent 8,959,433, System and method for encoding document edits as anchors.

Spillane et al., US Patent 10,853,438, System and method for encoding display states in a URL. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW R DYER whose telephone number is (571)270-3790.  The examiner can normally be reached on Monday-Friday 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW R DYER/Primary Examiner, Art Unit 2176